NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 07/07/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 07/07/2022, claims 9 and 15-17 were cancelled, claims 1, 5, 10-12, and 14 were amended, and new claims 21-24 were added.  Claims 1-8, 10-14, and 18-24, as filed on 07/07/2022, are currently pending and considered below.

Response to Amendment
The objections to the abstract of the disclosure have been obviated in view of applicant’s amendments and arguments filed 07/07/2022.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 07/07/2022, and were withdrawn.  The rejections of claims 1-8, 13-15, and 17-20 under 35 U.S.C. § 102(a)(1) were withdrawn in view of applicant’s amendments and arguments filed 07/07/2022.  The rejections of claims 1-8, 13-15, and 17-20 under 35 U.S.C. § 103 were withdrawn in view of applicant’s amendments and arguments filed 07/07/2022.
Claims 1-8, 10-14, and 18-24, as filed on 07/07/2022, are allowable.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record (Lagree – US 2017/0209728 and 2018/0178053) fails to teach or render obvious an exercise machine in combination with all of the elements and structural and functional relationships as claimed and further including:
wherein the first handle is adjustable between a first position and a second position (claim 1); and
wherein the first handle is adjustable between a first position and a second position, and wherein the second handle is adjustable between a first position and a second position (claims 21 and 24).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784